Citation Nr: 0217628	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  00-19 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial increased (compensable) disability 
rating for service connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active military duty from June 1960 to 
August 1963 and from October 1963 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating action of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida, that granted service connection for bilateral 
hearing loss, rated zero percent.  The veteran appeals for 
an increased rating.  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that a distinction 
must be made between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection (so-called "original ratings") and 
dissatisfaction with determinations on later-filed claims 
for increased ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  


FINDING OF FACT

The veteran's hearing loss corresponds to numeric 
designations no worse than Level I for each ear.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155 (West 1991); 38 C.F.R.§ 4.85, Part 4, Diagnostic Code 
6100 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug.29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim.  Medical 
records have been obtained and a VA examination has been 
provided.  A May 2002 letter to the veteran has specifically 
notified the veteran of exactly what evidence he must 
provide and what the VA would do to assist with development 
of evidence necessary to support his claim.  The Board finds 
that the notice and duty to assist provisions of the VCAA 
and the related VA regulation have been satisfied. 
Quartuccio v. Principi, 16 Vet. App. 183 (20020.

The veteran's March 1969 service separation examination 
showed bilateral hearing loss.  He filed his initial claim 
for service connection for hearing loss in March 1998.

A VA examination was conducted in March 1999.  At that time 
the veteran reported a decrease in his hearing at lest since 
1969.  VA audiometric testing demonstrated the following 
puretone thresholds in his right ear: 30 decibels at 1000 
Hertz, 55 decibels at 2000 Hertz, 60 decibels at 3000 Hertz, 
and 75 decibels at 4000 Hertz, and in the left ear: 35 
decibels at 1000 Hertz, 60 decibels at 2000 Hertz, 60 
decibels at 3000 Hertz, and 65 decibels at 4000 Hertz.  The 
puretone threshold average was 55 decibels in the right ear 
and 55 decibels in the left ear.  The veteran's speech 
recognition ability was determined to be 96 percent correct 
in his right ear and 92 percent correct in his left ear.

In March 2000 the veteran was evaluated at a VA outpatient 
clinic for a hearing recheck and a hearing aid evaluation.  
An audiological examination demonstrated the following 
puretone thresholds in his right ear: 25 decibels at 1000 
Hertz, 55 decibels at 2000 Hertz, 60 decibels at 3000 Hertz, 
and 75 decibels at 4000 Hertz and in the left ear: 30 
decibels at 1000 Hertz, 60 decibels at 2000 Hertz, 60 
decibels at 3000 Hertz, and 65 decibels at 4000 Hertz.  His 
speech recognition ability was first tested to be 84 percent 
correct in his right ear.  A second test showed 92 percent 
correct in the right ear.  His speech recognition ability 
was 92 percent correct in his left ear.  The assessment was 
mild to severe bilateral mid-high frequency sensorineural 
hearing loss with good recognition ability.  There was no 
significant change since the last audiogram in March 1999.

Disability evaluations are assigned by applying a schedule 
of ratings, which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In general, evaluations for defective hearing are based on 
organic impairment of hearing acuity, as measured by the 
results of controlled discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 Hertz.  38 C.F.R. § 4.85.  To evaluate the degree of 
disability from service-connected bilateral hearing loss, 
the rating schedule provides eleven auditory acuity levels 
designated from level I for essentially normal acuity 
through level XI for profound deafness.  Id. 

During the pendency of this appeal, the regulatory 
provisions pertaining to the evaluation of hearing loss 
disability were amended, effective June 10, 1999.  See 64 
Fed. Reg. 25202 through 25210 (May 11, 1999).  The amended 
regulations contain essentially identical criteria, except 
for a new regulation which addresses exceptional patterns of 
hearing impairment as defined by the regulation.  In such 
cases, hearing loss may be rated based only on puretone 
threshold average (without consideration of speech 
discrimination).  However, this special rating method in 
inapplicable to the instant case.  See 38 C.F.R. §§ 4.85(c), 
4.86 (2002).

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1993).  In this case the 
March 1999 VA audiometric examination showed that the 
average of the puretone thresholds was 55 decibels for the 
both ears and that he had speech discrimination scores of 96 
percent correct in his right ear and 92 percent correct in 
his left ear.  Applying 38 C.F.R. § 4.85, Table VI to these 
results, the veteran has a numeric designation of Level I 
for his right ear and Level I for his left ear.  Application 
of 38 C.F.R. § 4.85, Table VII (2002) does not result in 
findings that warrant a compensable rating for the veteran's 
service-connected bilateral hearing loss.  Additionally, the 
May 2000 outpatient audiological findings were interpreted 
as showing no significant change since the March 1999 
audiogram. 

The Board concludes, therefore, that the preponderance of 
the evidence is against the veteran's claim of entitlement 
to a compensable schedular disability evaluation for his 
service-connected bilateral hearing loss.  In addition, the 
Board concludes, for the reasons set out above, that a 
compensable schedular rating for the veteran's bilateral 
hearing loss is not warranted at any time during the current 
appeal.  See Fenderson, supra.


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

